                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 ZACHARY HARDOUIN                                                           CIVIL ACTION

 VERSUS                                                                        NO. 19-12147

 DONNIE HANSON, WARDEN                                                    SECTION: “T”(1)



                                          OR D ER

       The Court, having considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge's Report and Recommendation filed by Plaintiff Zachary Hardouin (R. Doc. 12), which fails

to establish any error in the Magistrate Judge’s findings, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Zachary

Hardouin is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this _____
                                    30th day of _______________,
                                                     June        2021.




                                           __________________________________________
                                           UNITED STATES DISTRICT JUDGE
